The only question raised in the motion for rehearing is the sufficiency of the testimony. This case affords a sad commentary on what happens when a young man and woman go out at night in a car alone and drink whisky. The girl in this case admitted that she agreed with appellant while dancing with him at a party that they should leave said party and go get a drink. She affirmed that after taking several drinks of whisky appellant made a most vigorous and vicious attempt to have carnal knowledge of her, which she resisted as vigorously and with apparent success, though she appeared to the people who first saw her afterwards to be much bruised and her clothes badly torn. The testimony of the young woman was corroborated. The jury accepted her story. We approve their verdict.
The motion for rehearing is overruled.
Overruled.